Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 06, 2019

The Court of Appeals hereby passes the following order:

A19A2296. TREY DESHAWN JOHNSON v. THE STATE.

      This appeal was docketed in this Court on June 20, 2019. Appellant's brief and
enumeration of errors were initially due July 10, 2019. Counsel for Appellant
requested and was granted three extensions of time totaling 120 days. Thus,
Appellant’s brief was due on November 4, 2019. As of the date of this order,
Appellant has failed to file a brief and enumeration of errors. Accordingly, this appeal
is hereby DISMISSED as abandoned pursuant to Court of Appeals Rules 13 and 23.
      Because Appellant is represented by counsel, he is hereby informed of the
following in accordance with Rowland v. State, 264 Ga. 872 (452 SE2d 756) (1995):
             This Court has dismissed your appeal because an enumeration of
      errors and a brief have not been filed on your behalf as required. If this
      failure occurred while you were represented by legal counsel and was
      due to your appellate counsel’s failure to perform the duties of appellate
      counsel, and if you still wish to appeal, you may file a motion in the trial
      court for permission to pursue an out-of-time appeal. If the trial court
      grants your motion for an out-of-time appeal, you will have 30 days
      from the filing date of the order granting your motion to file in the trial
      court a notice of appeal from the judgment of conviction and sentence.
      If the trial court denies your motion for an out-of-time appeal, you will
      have 30 days from the filing date of the order denying your motion to
      file in the trial court a notice of appeal from that order.
      The Clerk of Court is directed to send a copy of this order to the Appellant as
well as to the Appellant’s counsel of record. The Appellant’s counsel is also directed
to send a copy of this order to the Appellant.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/06/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.